           Case 2:19-cv-01456-APG-EJY Document 14 Filed 07/02/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 LARIE SHANKS,                                            Case No.: 2:19-cv-01456-APG-EJY

 4          Plaintiff                                      Order for Stipulation of Dismissal or
                                                                      Status Report
 5 v.

 6 EQUIFAX INFORMATION SERVICES,
   LLC, et al.,
 7
          Defendants
 8

 9         On April 1, 2020, the parties advised the court that a settlement had been reached

10 between the plaintiff and defendant AmeriCredit Financial Services, Inc. ECF No. 13. To date,

11 no stipulation of dismissal has been filed.

12         I THEREFORE ORDER that by July 17, 2020, the settling parties shall file either a

13 stipulation of dismissal or a status report. The failure to do so may result in dismissal of this case

14 or other sanctions.

15         DATED this 2nd day of July, 2020.

16

17
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
